DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020 and 11/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder (20100265492) hereafter Schroeder.
 	Regarding claim 1, Schroeder discloses an assembly for collimating broadband radiation (fig. 3a, 3b 4 and par. [0003][0008]), the assembly comprising: a convex refractive singlet lens (432) having a first spherical surface for coupling the broadband radiation into the lens and a second spherical surface for coupling the broadband radiation out of the lens (fig. 4, par. [0032][0034]), wherein the first and second spherical surfaces have a common center (fig. 4, par. [0034]); and a mount (410/434) configured to hold the convex refractive singlet lens at a plurality of contact points having a centroid coinciding with the common center (fig. 4, par. [0034])

 	Regarding claim 2, Schroeder discloses the assembly according to claim 1, wherein the convex refractive singlet lens comprises a low dispersion material (par. [0031]-[0034]).

 	Regarding claim 3, Schroeder discloses the assembly according to claim 2, wherein the low dispersion material has an Abbe number above 80 (par. [0031]-[0034]).

 	Regarding claim 4, Schroeder discloses the assembly according to claim 2, wherein the low dispersion material is N- FK58 glass(par. [0031]-[0034]).

 	Regarding claim 5, Schroeder discloses the assembly according to claim 1, wherein the mount is a kinematic mount(par. [0031]-[0034]).

 	Regarding claim 6, Schroeder discloses the assembly according to claim 5, wherein the kinematic mount contacts the singlet lens at a plurality of contact points and wherein the singlet lens is positioned inside the mount such that a centroid of the contact points of the kinematic mount coincides with the center of the first and second spherical lens surfaces (fig. 4, par. [0031]-[0034]).

 	Regarding claim 7, Schroeder discloses the assembly according to claim 5, wherein the kinematic mount contacts the singlet lens at three locations(fig. 4, par. [0031]-[0034]).

 	Regarding claim 8, Schroeder discloses the assembly according to claim 1, wherein the mount contacts the singlet lens in an equatorial plane of the singlet lens(fig. 4, par. [0031]-[0034]).

 	Regarding claim 9, Schroeder discloses the assembly according to claim 1, wherein the mount comprises a plurality of leaf spring contacts urged into contact with the convex refractive singlet lens(fig. 4, par. [0031]-[0034]).

 	Regarding claim 10, Schroeder discloses the assembly according to claim 1, further comprising a coupling refractive lens configured tor couple the collimated radiation into a fiber(fig. 4, par. [0031]-[0034]).

 	Regarding claim 11, Schroeder discloses the assembly according to claim 10, wherein the convex refractive singlet lens has first dispersive properties and wherein the coupling refractive lens has second dispersive properties configured to correct at least partially the first dispersive properties(fig. 4, par. [0031]-[0034]).

 	Regarding claim 12, Schroeder discloses the assembly according to claim 10, wherein the coupling refractive lens is a chromatic doublet lens(fig. 4, par. [0031]-[0034]).

 	Regarding claim 13, Schroeder discloses the assembly according to claim 12, wherein the chromatic doublet lens has a front lens element configured to couple the broadband radiation into the lens, and a back lens element configured to couple the broadband radiation out of the lens(fig. 4, par. [0031]-[0034]).

 	Regarding claim 14, Schroeder discloses the assembly according to claim 13, wherein the front lens element has a biconvex shape, and wherein the back lens element has a positive meniscus shape(fig. 4, par. [0031]-[0034]).

 	Regarding claim 15, Schroeder discloses the assembly according to claim 13, wherein the front lens element and the back lens element of the chromatic doublet lens are attached to each other with an adhesive (par. [0022]).

 	Regarding claim 16, Schroeder discloses the assembly according to claim 1, wherein the broadband radiation comprises radiation with wavelengths in the range of 400 nm to 2400 nm(fig. 4, par. [0031]-[0034]).

 	Regarding claim 17, Schroeder discloses the radiation source comprising: the assembly according to claim 1; a broadband radiation source configured to provide radiation to the assembly; and a fiber configured to collect and output broadband radiation(fig. 4, par. [0031]-[0034]).

 	Regarding claim 18, Schroeder discloses a convex refractive singlet lens for use in an assembly according to claim 1, the convex refractive singlet lens having a first spherical surface configured to couple broadband radiation into the lens and a second spherical surface configured to couple broadband radiation out of the lens, wherein the first and second spherical surfaces have a common center, and wherein the lens comprises a low dispersion refractive material having an Abbe number above 80(fig. 4, par. [0031]-[0034])..

 	Regarding claim 19, Schroeder discloses the inspection apparatus comprising the radiation source according to claim 17(fig. 4, par. [0031]-[0034]).

 	Regarding claim 2, Schroeder discloses the lithographic apparatus comprising the radiation source according to claim 17(fig. 4, par. [0031]-[0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872